Title: To Thomas Jefferson from Jean Armand Tronchin, 17 November 1796
From: Tronchin-Labat, Jean Armand
To: Jefferson, Thomas


                    
                        Monsieur
                        [La]vigny, par Rolle, Canton de Berne. le 17e. 9bre. 1796.
                    
                    Le vif intérêt que je prens à un ami, victime des événemens qui ont entrainés la ruine de ma malheureuse Patrie, me fait prendre la liberté, Monsieur, de recourrir aux sentimens d’amitié dont vous m’hon[oriez] pendant nôtre séjour à Paris, pour tacher, au [moyen?] des lumières que je vous demande dans le M[émoire] cy joint, de sauver à cet ami le reste de sa fo[rtune qu’un] Débiteur de mauvaise foy lui a enlevé par sa res[idence aux] Etats Unis, où il a porté des sommes considérable[s qui] appartiennent légitimement à ses malheureux Cr[éanciers]. Tel est au moins le cri public et celui des gens instruits des affaires de ce Débiteur.
                    N’étant mû que par l’intérêt de mon ami, c’est à celui là seul que je  m’attache. Il réclame environ Trente quatre Mille Livres de France, espèces métalliques. [Cette?] somme est minime, mais elle est considérable pour [le chef?] d’une nombreuse et respectable famille, qui de l’opulence est tombé dans un état qui approche de la misére sans qu’il y ait aucunement de sa faute.
                    Tous ces motifs sont bien puissans sur votre coeur, Monsieur, dont je connois la sensibilité et la justice; et seront la meilleure excuse que je puisse vous présenter de l’embarras que je prens la liberté de vous donner.
                    Cette occasion m’est bien précieuse, puisque je m’en promets le double avantage de rendre service à mon ami et d’avoir des nouvelles de votre santé à la quelle je prens Pintérêt le plus vif. J’ay l’honneur d’être avec les sentimens de la plus haute considération et de l’attachement le plus inviolable. Monsieur, Votre très humble et très Obeissant serviteur.
                    
                        Jn. Armand Tronchin
cy devant Ministre de la
République de Genève à la
Cour de france
                    
                